DETAILED ACTION
RE: Cheung et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s reply filed on 5/4/2022 is acknowledged. Claims 1-3, 5, 7-9, 12, 16, 18-20, 23-29 and 35 are pending. Claims 4, 6, 10, 11, 13-15, 17, 21, 22 and 30-34 are canceled. Claims 16, 18, 25-29 and 35 are withdrawn from consideration. Claims 1, 7, 8, 12 and 23-24 have been amended.
3.	Claims 1-3, 5, 7-9, 12, 19, 20, 23 and 24 are under examination.

Objections Withdrawn
4.	The objection to the Drawings filed on 12/12/2019 is withdrawn in view of applicant’s submission of replacement sheets of Figures 3, 5, 47, 56 and 56.
5.	The objections to claims 1, 8, 23 and 24 for informalities are withdrawn in view of applicant’s amendment to the claims.

Rejections Withdrawn
6.	The rejection of claims 8, 12 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Griggs et al. (US20130236467A1, pub. date 9/12/2013, IDS 12/12/2019) is withdrawn in view of applicant’s amendment to the claims.

Rejections Maintained
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 8, 12, 20 and 24 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The response states that claim 1 is amended to define the claimed genus of antibodies by the 6 CDR sequences of SEQ ID NOs: 53-58. Claim 8 is amended to (a) define the claimed genus of antibodies by the recited heavy chain and light chain amino acid sequences, and (b) delete all instances of the phrase "or a variant thereof having one or more conservative amino acid substitutions." The claims as amended thus render the foregoing rejections under 35 U.S.C. § 112(a) moot.
Applicant’s amendments to the claims have overcome the rejection of claims 1-3, 5, 7, 19 and 23. However, the amendments fail to overcome the rejection of claims 8, 12, 20 and 24. As indicated in the previous office action, claim 8 encompasses antibodies comprising mixed and matched heavy and light chains from different parental antibodies (see lines 8-10 of page 5 of the office action). These antibodies comprise three CDRs of one parental antibody, and three CDRs of another parental antibody. The specification does not disclose any functional antibodies that comprise 3 CDRs of the parental antibody E71 and 3 CDRs of the parental antibody E72. The specification does not disclose that the CDRs from antibody E71 and E72 can be mixed and matched to form a functional antibody that binds L1-CAM. The state of the art is that the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody. One of ordinary skill in the art would not consider applicant was in possession of the antibodies comprising less than 6CDRs of a parental antibody. 

Claim Rejections - 35 USC § 112
9.	Claims 8, 12, 20 and 24 remain rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for an antibody which specifically binds L1-CAM and comprises all six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) of a parental antibody, does not reasonably provide enablement for an antibody comprising less than 6 CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) of a parental antibody
The response states that claim 1 is amended to define the claimed genus of antibodies by the 6 CDR sequences of SEQ ID NOs: 53-58. Claim 8 is amended to (a) define the claimed genus of antibodies by the recited heavy chain and light chain amino acid sequences, and (b) delete all instances of the phrase "or a variant thereof having one or more conservative amino acid substitutions." The claims as amended thus render the foregoing rejections under 35 U.S.C. § 112(a) moot.
Applicant’s amendments to the claims have overcome the rejection of claims 1-3, 5, 7, 19 and 23. However, the amendments fail to overcome the rejection of claims 8, 12, 20 and 24. Claim 8 encompasses antibodies comprising mixed and matched heavy and light chains from different parental antibodies. These antibodies comprise three CDRs of one parental antibody, and three CDRs of another parental antibody. The specification does not disclose any functional antibodies that comprise 3 CDRs of the parental antibody E71 and 3 CDRs of the parental antibody E72. The specification does not disclose that the CDRs from antibody E71 and E72 can be mixed and matched to form a functional antibody that binds L1-CAM. The state of the art is that the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody. In view of the lack of the predictability of the art, the lack of guidance and direction provided by applicant, and the absence of working examples for making functional antibodies comprising less than 6CDRs of a parental antibody, undue experimentation would be required to make/use the broadly claimed antibodies.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-3, 5, 7, 19 and 23 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 9, 11, 12, 14, 15, 18, 21, 24, 28, 32-35 and 38 of copending Application No. 17/298,008 (reference application). 
The response states that independent claims 1 and 8 are amended to specify that the claimed antibody or antigen binding fragment "is monospecific or bispecific" thus mooting the foregoing nonstatutory double patenting rejection. Atty. Dkt. No. 115872-0631The currently pending claims are directed to monospecific or bispecific anti-L1-CAM claimed antibodies or antigen binding fragments thereof which are structurally distinct from the 
trispecific and tetraspecific antibodies claimed in the '008 application, thereby rendering the nonstatutory double patenting rejection moot. 
	Applicant’s arguments have been carefully considered but are not persuasive. The multispecific antibody of the reference application comprises an antigen binding site comprising the 6 CDR sequences of instantly claimed antibody. Once an antigen binding site is disclosed, it would have been obvious to one of skill of ordinary skill in the art to use the antigen binding site to make an antibody comprising the antigen binding site in different formats such as a monospecific or bispecific antibody, as evidenced by WO2009/127414A2 (pub. date: 10/22/2009, IDS filed on 5/11/2021, page 16, paragraph 1).

Conclusion
12.	No claims are allowed. Claims 1-3, 5, 7-8, 12, 19, 20, 23 and 24 are rejected. Claim 9 is objected to as being dependent from a rejected claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643